Matter of Thoda (2021 NY Slip Op 06421)





Matter of Thoda


2021 NY Slip Op 06421


Decided on November 18, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 18, 2021

PM-158-21
[*1]In the Matter of Christina Nicole Thoda, an Attorney. (Attorney Registration No. 4867859.)

Calendar Date:November 15, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.

Christina Nicole Thoda, Austin, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Christina Nicole Thoda was admitted to practice by this Court in 2011 and lists a business address in Austin, Texas with the Office of Court Administration. Thoda now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Thoda's application.
Upon reading Thoda's affidavit sworn to July 27, 2021 and filed July 30, 2021, and upon reading the November 5, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Thoda is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Christina Nicole Thoda's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Christina Nicole Thoda's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Christina Nicole Thoda is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Thoda is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christina Nicole Thoda shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.